Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Katrak [US Patent Application Publication 2017/0373358 A1], fails to anticipate or render obvious the application-specific component diagnostic safety application accessing an application-specific component diagnostic flag in a first table in the RAM if the first index value is equal to a valid index value in the first table, the application-specific component diagnostic flag having a first fault value if any of the plurality of diagnostic flags indicate a fault condition in the first application-specific component, the application-specific component diagnostic flag having a first non-fault value if all of a plurality of diagnostic flags indicate a non-fault condition in the first application-specific component; the first index value, the first fault value, and the first non-fault value each having a Hamming distance of at least eight from one another, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/
Primary Examiner, Art Unit 2862